                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MALIK AKBARBHAI VIRANI,                         §
A # 076 652 945,                                §
                                                §
                  Petitioner,                   §
                                                §
vs.                                             §         CIVIL NO.
                                                §    SA-19-CV-499-FB(ESC)
ANDREW HURON, Officer in Charge of              §
South Texas Detention Complex,                  §
IMMIGRATION & CUSTOMS                           §
ENFORCEMENT, DANIEL A. BIBLE,                   §
San Antonio Field Officer Director,             §
DEPARTMENT OF HOMELAND                          §
SECURITY (“DHS”), and KEVIN                     §
MCALEENAN, Secretary of the DHS,                §
                                                §
                  Respondents.                  §



                                            ORDER

        Before the Court is the 28 U.S.C. § 2241 Petition for Writ of Habeas filed by Malik

Akbarbhai Virani (“Petitioner”). In his petition, Petitioner challenges his detention by the U.S.

Department of Homeland Security Bureau of Immigration and Customs Enforcement pending

removal proceedings. Additionally, Petitioner has filed a Motion to Expedite the briefing process

for his habeas petition, maintaining that pursuant to § 2243, this Court must either issue the writ

or an order directing the respondent to show cause why the writ should not be granted. [#6].

Petitioner notes that the statute then requires that respondent return the order to show cause

“within three days unless for good cause additional time, not exceeding twenty days, is allowed.”

Petitioner moves this Court to require the government to “abide by the timeline mandated by

statute.”



                                                1
       However, § 2243 provides, in relevant part, that “[a] court, justice or judge entertaining

an application for a writ of habeas corpus shall forthwith award the writ or issue an order

directing the respondent to show cause why the writ should not be granted, unless it appears

from the application that the applicant or person detained is not entitled thereto.” Id. (emphasis

added). In the present case, Petitioner states he has a pending motion to reopen his immigration

proceedings and has, presumably, been ordered removed. [#1]. Petitioner requests this Court

order he be released with or without bond or conditions; alternatively, Petitioner requests this

Court conduct a bond hearing or order an immigration judge to do so.

       However, it is well settled that “‘[f]ederal courts are courts of limited jurisdiction,’

possessing ‘only that power authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S.

251, 256 (2013) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

In 2005, the REAL ID Act was enacted, divesting federal courts of jurisdiction to consider

challenges to removal orders. Moreira v. Mukasey, 509 F.3d 709, 712 (5th Cir. 2007) (citing 8

U.S.C. § 1252(a)(5) and Rosales v. Bureau of Immigration & Customs Enf’t, 426 F.3d 733, 735–

36 (5th Cir. 2005)). Additionally, federal courts lack jurisdiction to review discretionary

decisions of the Attorney General. Zadvydas v. Davis, 533 U.S. 678, 688 (2001) (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii)); see also Maldonado v. Macias, 150 F. Supp. 3d 788, 794 (W.D. Tex. 2015)

(citing Kambo v. Poppell, No. SA-07-CV-800-XR, 2007 WL 3051601, at *6, *8 (W.D. Tex. Oct.

18, 2007) (involving discretionary bond determinations)).

       Accordingly, this Court must first determine whether it has jurisdiction over Petitioner’s

claims. Therefore, Petitioner’s Motion to Expedite [#6] is DENIED and the Court enters the

following orders:

       IT IS ORDERED that Respondents file a response to the Petition within thirty (30) days.



                                                2
       IT IS FURTHER ORDERED that Petitioner may file a reply to the Respondents’

response. If Petitioner elects to file a reply, it must be filed no later than twenty-one (21) days

after the date Petitioner is served with Respondents’ response.

       IT IS FURTHER ORDERED that the District Clerk shall: (1) furnish the Office of the

United States Attorney in San Antonio, Texas, with copies of the Petition [#1] and this Order,

and that such delivery by certified mail return receipt requested shall constitute sufficient service

of process on Respondent McAleenan; and (2) serve Respondents Huron and Bible by certified

mail return receipt requested.

       To the extent summons was previously issued and/or executed, IT IS ORDERED

STRICKEN.

       SIGNED this 3rd day of June, 2019.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
